DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/22.
Applicant's election with traverse of group II, species I, in the reply filed on 2/4/22 is acknowledged.  The traversal is on the ground(s) that examination of all species presents no serious burden.  This is not found persuasive because there is a search and/or examination burden for the six patentably distinct species because at least the following reason(s) apply: A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “about” in claims 1-5 and 8-13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hang (CN106300853).
Hang disclosed (claim 1) a stator assembly 2 for an electric motor assembly, said stator assembly comprising: an annular body extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having a first thickness (h2=13.8-14mm) defined between said inner surface and said outer surface; and at least one stator tooth 11 extending radially from said annular body, said at least one stator tooth including a first tip spaced radially from said annular body, said at least one stator tooth having a second thickness (h1=4.8-5mm), wherein a ratio of said first thickness to said second thickness  is at least about 1.1 (calculated as 2.76) ; (claim 2) wherein the ratio of said first thickness to said second thickness is in a range of about 1.1 to about 1.5; (claim 3) wherein said first thickness is at least about 7 mm; (claim 4) wherein said second thickness is at least about 4.67 mm; (claim 5) wherein a ratio of said first thickness to an outer diameter (209-211mm) of said annular body is at least about 0.065 (calculated as .067); (claim 6) wherein said outer surface includes curved portions and straight portions 22, said curved portions extend circumferentially about said annular body, said straight portion extend along chords between said curved portions.  Hang disclosed (claims 8 and 14) a stator assembly for an electric motor assembly, said stator assembly comprising an annular body extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having an outer diameter defined by said outer surface, and a first thickness defined between said inner surface and said outer surface, wherein a ratio of said first thickness to said outer diameter of said annular body is at least about 0.065 (as in claim 5); and at least one stator tooth extending radially from said annular body, said at least one stator tooth including a first tip spaced radially from said annular body; (claim 9) wherein the ratio of said first thickness to said outer diameter of said annular body is in a range of about 0.065 to about 0.25; (claim 10) wherein said outer diameter is in a range of about 100 mm to about 200 mm; (claim 11) wherein said first thickness is less than about 8 mm; (claim 12) wherein said first thickness is in a range of about 7 mm to about 8 mm; (claim 13) wherein said at least one stator tooth has a second thickness, wherein a ratio of said first thickness to said second thickness is at least about 1.1 (as in claim 1).
Claim(s) 1, 2, 5, 8, 9 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Adaniya, et al. (EP1848092).
Adaniya in fig. 4 disclosed a stator assembly 11 for an electric motor assembly, said stator assembly comprising: an annular body extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having a first thickness defined between said inner surface and said outer surface; and at least one stator tooth extending radially from said annular body, said at least one stator tooth including a first tip spaced radially from said annular body, said at least one stator tooth having a second thickness, wherein a ratio of said first thickness to said second thickness is at least about 1.1 (shown as about 1.5); (claim 2) wherein the ratio of said first thickness to said second thickness is in a range of about 1.1 to about 1.5; (claim 5) wherein a ratio of said first thickness to an outer diameter of said annular body is at least about 0.065 (shown as about .08).  Hang disclosed: (claim 8) A stator assembly for an electric motor assembly, said stator assembly comprising an annular body extending about a central axis, wherein said annular body includes an inner surface and an outer surface, said annular body having an outer diameter defined by said outer surface, and a first thickness defined between said inner surface and said outer surface, wherein a ratio of said first thickness to said outer diameter of said annular body is at least about 0.065 (as in claim 5); and at least one stator tooth extending radially from said annular body, said at least one stator tooth including a first tip spaced radially from said annular body; (claim 9) wherein the ratio of said first thickness to said outer diameter of said annular body is in a range of about 0.065 to about 0.25; (claim 13) wherein said at least one stator tooth has a second thickness, wherein a ratio of said first thickness to said second thickness is at least about 1.1 (as in claim 1).
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adaniya, cited above.  Adaniya failed to disclose the claimed ranges and values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the claimed ranges and values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges and values involves only routine skill in the art.  In re Aller, 105 USPQ 233 and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837